Moyer, C.J.,
concurring in part and dissenting in part. Though I agree with the conclusion of the majority that it is time for Ohio to abandon the all-or-nothing rule of Cooper v. Sisters of Charity of Cincinnati, Inc. (1971), 27 Ohio St.2d 242, 56 O.O.2d 146, 272 N.E.2d 97, in medical malpractice wrongful death cases, I would not attempt to extend the doctrine to injury cases in which the plaintiff argues that his or her recovery was either slower or less complete than it might have been in the absence of negligence. I believe such an expansion threatens to nullify the advantages of the new doctrine by opening the door to confusion, inequity and excessive litigation.
The majority has extended the holding of the case beyond the issues specifically raised by the parties on the record, and has unnecessarily broadened its holding to create a new common-law cause of action unrelated to the wrongful death issue before the court. Indeed, the doctrine is referred to in the briefs as the loss of chance of survival doctrine.
The majority attempts to reassure the skeptics by avowing, “our decision today is limited in its scope and does not alter traditional principles of causation in other areas of tort law.” That disclaimer is unfortunately refuted by the plain words of paragraph one of the syllabus. The second sentence holds: “It then becomes a jury question as to whether the defendant’s negligence was a cause of the plaintiffs injury or death.” (Emphasis added.)
For the foregoing reasons, I concur in the judgment and dissent from paragraph one of the syllabus and the supporting reference in the opinion.